Field, J., delivered the opinion of the Court
Terry, C. J., and Baldwin, J., concurring.
The objection to the jurisdiction of the District Court, from the want of any averment by the insolvent, in his petition, that his domicil or usual place of residence is within the Fourth Judicial District, is not tenable. The petition states that the insolvent is a resident of the city of San Francisco, and though the territorial limits of the Fourth District embrace only a portion of the city, the jurisdiction of the Court extends over the entire city. The statute creating the Twelfth District out of the Fourth, expressly provides that the jurisdiction of the Fourth District Court, in the county of San Francisco, shall continue as previously. (Session Laws, 1854, chap. 56, § 2.) The jurisdiction of the two Courts, within the limits of the city, is equally extensive, and proceedings may be commenced in either Court, at the option of the suitor.
The objection from the alleged defective statement in the schedule of the insolvent, as to certain promissory notes, which constitute a portion of his debts and liabilities, does not go to the validity of the entire proceedings. The statute restricts the effect of the decree of discharge to such debts and liabilities as are set forth in the schedule. (Insolvent Act, § 24.) This must, of course, mean to such debts and liabilities as are set forth with the requisite particularity; and if the law has not been substantially complied with in this respect, the appellants can not be prejudiced in any suits they may institute for the enforcement of their claims.
Appeal dismissed.